Opinion issued May 19, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–00746–CV




FIRST CAPITAL INTEREST, L.L.C., Appellant

V.

MISSION BEND COMMERCIAL MAINTENANCE ASSOCIATION, INC.,
Appellee




On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 2001-21141




MEMORANDUM OPINIONAppellant has filed a motion to dismiss its appeal.  More than 10 days have
elapsed, and no objection has been filed.  No opinion has issued.  Accordingly, the
motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Bland.